The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 18 October 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-31 are pending.
Claims 1, 3-4, 8-10, 16, 18-19, 24, 26 are amended.
Claims 30-31 are new.
Claims 1-31 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-31.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-31 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 15 / 16, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 15 / 16, in part, recites 
 “predicting a chanqe in inference accuracy of plural layers of the neural network, based on an input pruning data set, that have been pruned based on a weight threshold value set to a tarqet pruning rate, based on a determined weiqht distribution; selecting a current subject layer of the neural network to be pruned among each of the plural layers of the neural network, based on the predicted change in inference accuracy; and generating a pruned neural network by pruning the selected current subject layer using an increased- weight threshold value corresponding to an inference accuracy of the pruned neural having decreased to at least a set threshold below an inference accuracy of the neural network” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “pruning”, “predicting”, “selecting”, “generating” in the limitation citied above could be performed by human mind with possible aid of paper, pen, and calculators (e.g., a human network data model builder can analyze data processing performance of the model to change the model structure), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 15 / 16 recites the additional elements:  generic computer elements (like a processor, computer readable program code executed by a processor), which are recited at a high-level of generality (i.e., a processor, a non-transitory computer-readable storage including instruction for processor execution) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component to implement the abstract idea is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-14 / 17-29 are dependent on claim 1 / 16 and include all the limitations of claim 1 / 16. Therefore, claims 2-14 / 17-29 recite the same abstract ideas. 
With regards to claim 2-15, 30-31 / 17-29, the claim recites further limitation on data analysis model handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Response to Argument

Applicant’s arguments filed 18 October 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant’s amendments / arguments overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, 
Applicant argued that (p.10-12) “

    PNG
    media_image1.png
    460
    971
    media_image1.png
    Greyscale

	…
	Accordingly, Applicants respectfully submit that the above-noted claimed features are not, and/or would/could not be, practically performed in the human mind and/or correspond to manual activities, since the claims specifically recite that the processes are a neural network processor-implemented method.”
Examiner replies: Neural Network is mathematical model that was developed to imitate human brain processing back in 1940’s (see https://cs.stanford.edu/people/eroberts/courses/soco/projects/neural-networks/History/history1.html ) that could be processed by human mind using paper & pen.  This is under the category of mental process and/or mathematical concept based on 2019 PEQ, hence is directed to an abstract idea.  Improving an abstract idea is still an abstract idea.  The claims are not patent eligible.
Applicant argued that (p.13-17) “… claims 1-29 are directed to both an improvement in the functioning of the computer itself and effects an improvement in other technology or technical field, for example, as a non-limiting example, an improvement in the field of, as examples, facial or voice recognition and facial or voice verification by reducing the amount of calculation …”
Examiner replies: As stated above, Neural Network is an abstract data processing model.  The claims did not include any application of the abstract idea.   Hence the claims are not patent eligible.
Applicant argued that (p.17-19) 

    PNG
    media_image2.png
    161
    968
    media_image2.png
    Greyscale

Examiner replies: Handling a neural network model to reduce its size can be performed by human using paper & pen.  All the elements claimed relating to neural network pruning are abstract idea.  The claims are not patent eligible.
Applicant argued that (p.20-21) 

    PNG
    media_image3.png
    349
    971
    media_image3.png
    Greyscale

Examiner replies: There is no additional elements in the claims except citing generic computer elements used to implement the abstract idea.   Using generic computer to implement abstract idea does not provide anything significantly more to the abstract idea.  Hence the claims are not patent eligible.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128